DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 02/18/2021, with respect to claim 1 and its dependent claims have been fully considered and are persuasive.  The rejection of claim 1 and its depedent claims has been withdrawn. Neither Furusawa nor Anzai disclose or teach that at least one of the chambers is always designated as a preliminary chamber.

Allowable Subject Matter
Claims 1-10 are allowed over the present prior art of record.
The following is an examiner’s statement of reasons for allowance: a product storage device comprising a plurality of storage chambers for cooling stored products, a control unit to set at least one, but not all, of the plurality of product storage chambers as a preliminary chamber in which stored products are not available for dispensing and set the remainder as product dispensing chamber in which  stored products are available for dispensing wherein the preliminary chamber and the product dispensing chamber always exist in combination with the remaining claim language is not taught or fairly suggested by the present prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0206373 and 2017/0241693 both disclose dispensing of supercooled bottled beverages.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER

Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651